EXHIBIT 10.01
MARTIN MARIETTA MATERIALS, INC.
RESTRICTED STOCK UNIT AGREEMENT
     THIS RESTRICTED STOCK UNIT AGREEMENT (the “Award Agreement”), made as of
                    , between Martin Marietta Materials, Inc., a North Carolina
corporation (the “Corporation”), and «FirstName» «LastName», «Address1», «City»,
«State» «PostalCode» (the “Employee”).
1. GRANT
     Pursuant to the Martin Marietta Materials, Inc. Amended and Restated
Stock-Based Award Plan (the “Plan”), the Corporation hereby grants the Employee
«RestrictedStock» Restricted Stock Units on the terms and conditions contained
in this Award Agreement, and subject to the terms and conditions of the Plan.
The term “Restricted Stock Unit” or “Unit(s)” as used in this Award Agreement
refers only to the Restricted Stock Units awarded to the Employee under this
Award Agreement.
2. GRANT DATE
     The Grant Date is                     .
3. RESTRICTION PERIOD
     Subject to the terms and conditions hereof and of the Plan, the restriction
period begins on the Grant Date and ends on                      (the “Vesting
Date”).
4. DIVIDEND EQUIVALENTS
     On each date that dividends are paid (each a “Dividend Payment Date”) on
shares of the Corporation’s common stock, par value $0.01 per share (the “Common
Stock”) with respect to which the record date (the “Record Date”) also occurs
during the Restriction Period, the Corporation will credit to an account for the
Employee an amount equal to the dividend paid on a share of the Common Stock
multiplied by the number of Restricted Stock Units. These dividend equivalent
amounts shall be paid to the Employee quarterly on each March 31, June 30,
September 30 and December 31 during the Restriction Period; provided, however,
that if any such date falls on a non-business day, such payment will be made on
the business day immediately prior to such date. Any remaining dividend
equivalent amounts credited to the account of the Employee on the date that the
Restricted Stock Units are converted to shares of Common Stock, or subsequently
credited to such account with respect to a Record Date that occurs during the
Restriction Period, shall be paid to the Employee on the next successive
Dividend Payment Date. The dividend equivalent amounts shall be paid from the
general assets of the Corporation and shall be treated and reported as
additional compensation for the year in which payment is made.

 



--------------------------------------------------------------------------------



 



5. AWARD PAYOUT
     Unless forfeited or converted and paid earlier as provided in Section 7
below, the Restricted Stock Units granted hereunder will vest (“Vest”) and be
converted into shares of Common Stock and delivered to the Employee as soon as
practicable following the Vesting Date (but in no event later than 60 days
following the Vesting Date) provided that the Employee is employed by the
Corporation on the Vesting Date. The vesting and conversion from Units to Common
Stock will be one Unit for one share of Common Stock.
6. TRANSFERABLE ONLY UPON DEATH
     This Restricted Stock Unit grant shall not be assignable or transferable by
the Employee except by will or the laws of descent and distribution.
7. TERMINATION, RETIREMENT, DISABILITY OR DEATH

  (a)   Termination. If the Employee’s employment with the Corporation is
terminated prior to the Vesting Date for any reason other than on account of
death, Disability or Retirement (in each case, as defined below), whether by the
employee or by the Corporation, and in the latter case whether with or without
cause, then the Units will be forfeited upon such termination.     (b)  
Retirement or Disability. If the Employee’s employment with the Corporation is
terminated prior to the Vesting Date upon Retirement (as defined below) or as
the result of a disability under circumstances entitling the Employee to the
commencement of benefits under a long-term disability plan maintained by the
Corporation (“Disability”), then the terms of all outstanding units shall be
unaffected by such Retirement or Disability; provided, however, that in the case
of the Employee’s termination on account of Retirement or Disability, if the
Vesting Date occurs following such termination but before the date which is six
months following such termination, to the extent compliance with the
requirements of Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is
necessary to avoid the application of an additional tax under Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A), the Vesting Date
shall be postponed until the date that is six months following such termination.
“Retirement” is defined as termination of employment with the Corporation after
reaching age 62 under circumstances that qualify for normal retirement in
accordance with the Martin Marietta Materials, Inc. Pension Plan; provided,
that, the Management Development and Compensation Committee of the Board of
Directors may in its sole discretion classify an Employee’s termination of
employment as Retirement under other circumstances.

2



--------------------------------------------------------------------------------



 



  (c)   Death. If, prior to the Vesting Date, the Employee dies while employed
by the Corporation or after termination by reason of Disability, then the
Restriction Period shall lapse and the Vesting Period shall be accelerated and
all outstanding Units shall be converted into shares of Common Stock and
delivered to the Employee’s estate or beneficiary.     (d)   Committee Negative
Discretion. The Management Development and Compensation Committee of the Board
of Directors may in its sole discretion decide to reduce or eliminate any amount
otherwise payable with respect to an award under Sections 7(b) or 7(c).

8. TAX WITHHOLDING
     At the time Units are converted into shares of Common Stock and delivered
to the Employee, the Employee will recognize ordinary income equal to the fair
market value of the common shares received. The Corporation shall withhold
applicable taxes as required by law at the time of such Vesting by deducting
shares of Common Stock from the payment to satisfy the obligation prior to the
delivery of the certificates for shares of Common Stock. Withholding will be at
the minimum rates prescribed by law; therefore, the Employee may owe additional
taxes as a result of the distribution. The Employee may not request tax to be
withheld at greater than the minimum rate. If the Employee terminates employment
on account of Disability or Retirement and the Units are not forfeited, the
Corporation may require the Employee to pay to the Corporation or withhold from
the Employee’s compensation, by canceling Units or otherwise, an amount equal to
satisfy the obligation to withhold federal employment taxes as required by law.
9. CHANGE IN CONTROL
     In the event of a change in control of the Corporation, as defined in
Section 11 of the Plan, the Restriction Period of all outstanding Units shall
lapse and the Vesting Date shall be accelerated and all outstanding Units shall
convert to shares of Common Stock. Such shares will be distributed no later than
21/2 months following the date of such change in control.
10. AMENDMENT AND TERMINATION OF PLAN OR AWARDS
     As provided in Section 8 of the Plan, subject to certain limitations
contained within Section 8, the Board of Directors may at any time amend,
suspend or discontinue the Plan and the Management Development and Compensation
Committee of the Board of Directors may at any time alter or amend all Award
Agreements under the Plan. Notwithstanding Section 8 of the Plan, no such
amendment, suspension or discontinuance of the Plan or alteration or amendment
of this Award Agreement shall accelerate any distribution under the Plan or,
except with the Employee’s express written consent, adversely affect any
Restricted Stock Unit granted under this Award Agreement; provided, however,
that the Board of Directors or the Management Development and Compensation
Committee may amend the Plan or this Award Agreement to the extent it deems
appropriate to cause this Agreement or the Units hereunder to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
(including the distribution requirements thereunder) or be exempt from Section
409A or the tax penalty under

3



--------------------------------------------------------------------------------



 



Section 409A(a)(1)(B). If the Plan and the Award Agreement are terminated in a
manner consistent with the requirements of Treas. Reg. § 1.409A-3(j)(4)(ix), the
Board of Directors may, in its sole discretion, accelerate the conversion of
Units to shares of Common Stock and immediately distribute such shares of Common
Stock to the Employee.
11. EXECUTION OF AWARD AGREEMENT
     No Restricted Stock Unit granted under this Award Agreement is
distributable nor is this Award Agreement enforceable until this Award Agreement
has been fully executed by the Corporation and the Employee. By executing this
Award Agreement, the Employee shall be deemed to have accepted and consented to
any action taken under the Plan by the Management Development and Compensation
Committee, the Board of Directors or their delegates.
12. MISCELLANEOUS

  (a)   Nothing contained in the Award Agreement confers on the Employee the
rights of a shareholder with respect to this Restricted Stock Unit award during
the Restriction Period.     (b)   For purposes of this Award Agreement, the
Employee will be considered to be in the employ of the Corporation during an
approved leave of absence unless otherwise provided in an agreement between the
Employee and the Corporation.     (c)   Nothing contained in this Award
Agreement or in any Restricted Stock Unit granted hereunder shall confer upon
any Employee any right of continued employment by the Corporation, expressed or
implied, nor limit in any way the right of the Corporation to terminate the
Employee’s employment at any time.     (d)   Except as provided under Section 6
herein, neither these Units nor any of the rights or obligations hereunder shall
be assigned or delegated by either party hereto.

13. NOTICES
     Notices and all other communications provided for in this Award Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by overnight mail courier service, postage prepaid,
addressed as follows:
     If to the Employee, to the address set forth in the first paragraph in this
Award Agreement.
If to the Corporation, to:
Martin Marietta Materials, Inc.
2710 Wycliff Road
Raleigh, NC 27607
Fax: (919) 783-4535
Attn: Corporate Secretary

4



--------------------------------------------------------------------------------



 



or to such other address or such other person as the Employee or the Corporation
shall designate in writing in accordance with this Section 13, except that
notices regarding changes in notices shall be effective only upon receipt.
14. GOVERNING LAW
     This Award Agreement shall be governed by the laws of the State of North
Carolina.
     IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed and the Employee has hereunto set his hand as of the day and year first
above written.

            MARTIN MARIETTA MATERIALS, INC.
      By:           Corporate Secretary                EMPLOYEE
      By:           (Employee’s Signature)             

5